14-344
John Wiley & Sons, Inc. v. Kirtsaeng

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

         At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 4th day of August, two thousand sixteen.

Present:    ROBERT A. KATZMANN,
                  Chief Judge,
            JOHN M. WALKER, JR.,
            DENNY CHIN,
                  Circuit Judges.
____________________________________________________________

JOHN WILEY & SONS, INC.,

               Plaintiff-Appellee,

               -v-                                           No. 14-344-cv

SUPAP KIRTSAENG, D/B/A BLUECHRISTINE99,

            Defendant-Appellant.
____________________________________________________________

For Plaintiff-Appellee:                PAUL M. SMITH, Jenner & Block LLP, Washington, D.C.,
                                       Matthew J. Oppenheim, Oppenheim + Zebrak, LLP,
                                       Washington, D.C.


For Defendant-Appellee:                ANDREW D. SILVERMAN (E. Joshua Rosenkranz, Annette L.
                                       Hurst, Lisa T. Simpson, on the brief), Orrick, Herrington &
                                       Sutcliffe LLP, New York, New York




                                                 1
       Appeal from the United States District Court for the Southern District of New York

(Pogue, J.1).

       After our decision in John Wiley & Sons, Inc. v. Kirtsaeng, 605 F. App’x 48, 49 (2d Cir.

2015), affirming the district court’s denial of attorney’s fees to prevailing defendant Supap

Kirtsaeng, Kirtsaeng petitioned the Supreme Court for a writ of certiorari. The Supreme Court

granted the writ of certiorari, vacated the decision of this Court, and remanded the case. See

Kirtsaeng v. John Wiley & Sons, Inc., No. 15-375, 579 U.S. __, 136 S. Ct. 1979 (2016).

       We now VACATE the judgment of the district court and REMAND for further

proceedings consistent with the opinion of the Supreme Court.

                                              FOR THE COURT:
                                              CATHERINE O’HAGAN WOLFE, CLERK




1
 Chief Judge Donald C. Pogue of the United States Court of International Trade, sitting by
designation.


                                                 2